DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 20180040172 A1).

With regards to claim 1, 19 FUNK discloses, A method, comprising: 
receiving, with a telemetry hub (FIG 1-3 110 and associated text; ), first sensor data from one or more sensors associated with one or more first user devices ([0051] The wireless transceiver 145 might provide wireless access to sensor data, command data, updates, etc. for at least one of the one or more vehicle computing systems 125, the one or more vehicular sensors 130, and the one or more vehicle operational systems 135, or might provide an external user device (e.g., third party device(s) 150, user devices associated with the user (as shown in FIG. 7), and/or the like), server (e.g., remote server 175, or the like), or other computing system with access, via wireless communication (in 
determining, with a computing system, whether the first sensor data can be trusted (FIG 5A 515 and associated text; [0079]; [0079] In the non-limiting embodiment of FIG. 5A, method 500 might comprise, at block 505, monitoring, with a portable device (which might correspond to portable devices 105 and 410 of FIGS. 1, 2, and 4, or the like) in communication with one or more computing systems of a vehicle (which might correspond to vehicle 110 of FIGS. 1-4, or the like) via an on-board diagnostics (“OBD2”) data link connector (“DLC”) port (which might correspond to OBD2 DLC port 115 and 405 of FIGS. 1-4, or the like), wireless communications between at least one vehicle computing system of the one or more computing systems of the vehicle and at least one device external to the vehicle. In some cases, the one or more computing systems (which might correspond to vehicle computing systems 125, 305a-305i, and 415a-415i of FIGS. 1, 3, and 4, or the like) of the vehicle might include, without limitation, at least one of an electronic control unit (“ECU”), an electronic control module (“ECM”), an electronic throttle control (“ETC”) system, an electronic stability control (“ESC”) system, a variable-assist power steering system, an automatic steering system, an anti-lock braking system (“ABS”), or a vehicular computing node, and/or the like. ); 
based on a determination that the first sensor data can be trusted, validating, with the computing system, the first sensor data from the one or more sensors (FIG 5A 520 and associated text; [0036]); 
based on a determination that the first sensor data is valid (Funk [0036]; According to some embodiments, the method might further comprise validating, with the portable device, firmware of at least one of the one or more computing systems of the vehicle, the one or more vehicular sensors, or the one or more operator input sensors), analyzing, with the computing system, the first sensor data to determine one or more first actions to take in response to receiving the first sensor data from the one or more user devices  (FIG 5A 525-40 and associated text;); and 
implementing, with the computing system, the one or more first actions based at least in part on the analysis of the first sensor data (FIG 5A 545 and associated text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Funk’s base embodiment with teaching of other embodiments in order to secure the communications (Funk[0007])
		
With regards to claim 2, Funk further discloses, wherein the telemetry hub comprises the computing system (FIG 3 305 and associated text ;).

With regards to claim 3, Funk further discloses, wherein the computing system comprises one of a data collection system, a real-time processing system (094] The computer or hardware system 600—which might represent an embodiment of the computer or hardware system (i.e., portable devices 105 and 410, vehicle systems 250 (including, but not limited to, vehicle computing systems 125, 305a-305h, and 415a-415h, vehicular sensors 130, 310a-310m, and 420a-420m, vehicle operational systems 135, 315a-315h, and 425a-425h, etc.), third party devices 150, and remote server 175, etc.), described above with respect to FIGS. 1-4—is shown comprising hardware elements that can be electrically coupled via a bus 605 (or may otherwise be in communication, as appropriate). The hardware elements may include one or more processors 610, including, without limitation, one or more general-purpose processors and/or one or more special-

With regards to claim 4, Funk further discloses,  wherein the one or more first user devices comprises one or more network nodes, one or more service provider devices, one or more laptop computers, one or more desktop computers, one or more tablet computers, one or more television sets, one or more smart televisions, one or more media players, one or more gaming consoles, one or more set-top boxes ("STBs"), one or more digital video recording ("DVR") devices, one or more smart phones (FIG 7, 705 and associated text;), one or more mobile phones, or one or more personal digital assistants.

With regards to claim 5, Funk further discloses, wherein the one or more sensors comprise one or  more accelerometers (FIG 3 310 and associated text; [0064]), one or more thermometers, one or more air flow sensors, one or  more light sensors, one or more wind sensors, one or more weather station sensors, one or  more wave sensors, one or more motion detectors, one or more humidity sensors, one or more smoke detectors, one or more gas detection sensors, one or more biometric sensors, one or more health sensors, one or more heartbeat sensors, one or more impact sensors, one or more cameras, or one or more location sensors.

wherein the first sensor data comprises at least one  of data communicated by third party service provider systems ([0022] The various embodiments herein (as described in detail with respect to the figures) provide solutions: to prevent infection of the vehicle computing system, the vehicular sensors, and/or the operational systems by viruses or other malware; to prevent intrusion attempts by third parties (or hackers, etc.) to remotely control the vehicle;), data communicated by public service systems, or public data, wherein the data communicated by public service systems comprises at least one of data communicated by transportation systems, data communicated by delivery systems, or data communicated by emergency response systems, and wherein the public data comprises at least one of data communicated by weather systems, data communicated by user devices, or data communicated by traffic systems.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 20180040172 A1) in view of Wootton et al(US 20120110174 A1)  and Nagelberg et al(US 11186111 B1).

With regards to claim 6, Funk does not but Wootton teaches, based on a determination that the first data requires further analysis to determine whether the first data can be trusted (FIG 12 1203 with “NO” Note: sending data to server for further analsyis),    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Funk’s method with teaching of Wootton in 
Funk in view of Wotton do not but Nagelberg teaches, 
sending, with the computing system and to a blockchain system, a request for identifying a blockchain containing a block containing a copy of the first sensor data that is output by the one or more first user devices (Col 2 line 5-20 ; the data includes an identifier; verifying that the tangible version of the document has not been altered since the seal was applied includes sending the identifier to a back-end service and, in response, receiving a hash of information in the document, determining a current hash of the information in the document, and comparing the current hash to the hash encoded in the seal; the data includes information indicating a source of the tangible version of the document; the data is employed to verify the source; the actions further include employing the data to determine an address on a blockchain network; and/or the actions further include accessing funds stored at the address.).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Funk in view of Wootton’s method with teaching of Nagelberg in order to provide security and/or authenticity for digital documents (Nagelberg col 1 line 30-40; )

With regards to claim 7, Funk in view of Wootton and Nagelberg teaches, analyzing, with at least one of the computing system or the blockchain system, the first sensor data by performing source identification on the first sensor data (Nagelberg Col 2 line 5-20 ; the data includes an identifier; verifying that the tangible version of the .

Claims 9-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 20180040172 A1) in view of Penilla et al(US 20150210287 A1).

With regards to claim 9, Funk does not but Penilla teaches, wherein analyzing the first sensor data comprises analyzing, with the computing system, the first sensor data in real-time or near-real-time ([0111] The communication with and between the various client devices will enable the cloud processing system to deliver additional processing information, data, and real-time metrics concerning data obtained from other processing systems as well as client feedback data.).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Funk’s method with teaching of Penilla in order to allow for better wireless interfacing and networking with vehicles (Penilla [0005])

wherein analyzing the first sensor data comprises: determining, with the computing system, a geographic location associated with the first sensor data; and based on a determination of the geographic location associated with the first sensor data, determining one or more second actions to take in response to receiving the first sensor data from the geographic location (Penilla FIG 9A and associated text; Note: Car is located with GPS signal and access to the car). Motivation would be same as stated in claim 9.

With regards to claim 12, Funk does not but Penilla teaches, wherein the one or more first actions comprise: identifying, with the computing system, at least one user to receive the first sensor data (Penilla FIG 8 and associated text; Note: Profile for identified car sent to user sell phone 110A); and sending, with the computing system, the first sensor data to one or more second user devices associated with the at least one user identified by the computing system (Penilla FIG 8 and associated text; Note: Profile for identified car sent to user das board of car 200). Motivation would be same as stated in claim 9.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al(US 20150210287 A1) in view of FUNK(US 20180040172 A1).

With regards to claim 20, Penilla discloses, A system, comprising: 
a first user device (FIG 8 110A and associated text; ) comprising: 
at least one first processor (FIG 8 110A and associated text;); and 
a first non-transitory computer readable medium communicatively coupled to the at least one first processor, the first non-transitory computer readable medium having stored thereon computer software comprising a first set of instructions that, when executed by the at least one processor (FIG 8 110A and associated text;), causes the first user device to: 
receive sensor data from one or more sensors associated with the first user device(FIG 8 portfolio of car transferred to Bob user device including car postion); and 
send the sensor data to a telemetry hub (FIG 8 when 110A come closer to identified car it Beeps lights up, open, profile transferred to the vehicle as hub ; See also FIG 9A);  
the telemetry hub comprising: 
at least one second processor (FIG 8 200); and 
a second non-transitory computer readable medium communicatively coupled to the at least one second processor, the second non-transitory computer readable medium having stored thereon computer software comprising a second set of instructions that, when executed by the at least one second processor, causes the telemetry hub to: 
receive the first sensor data from the first user device (FIG 9A 368 and associated text; ); and send the first sensor data to a computing system (FIG 9A 366, associated text;); 
the computing system comprising (FIG 13A associated text;): 
at least one third processor (FIG 13A associated text;); and 
a third non-transitory computer readable medium communicatively coupled to the at least one third processor, the third non-transitory computer readable medium having stored 

Penilla does not but Funk Teaches, 
determine whether the first sensor data can be trusted (Funk FIG 5A 515-520 and associated text; [0079]; [0079] In the non-limiting embodiment of FIG. 5A, method 500 might comprise, at block 505, monitoring, with a portable device (which might correspond to portable devices 105 and 410 of FIGS. 1, 2, and 4, or the like) in communication with one or more computing systems of a vehicle (which might correspond to vehicle 110 of FIGS. 1-4, or the like) via an on-board diagnostics (“OBD2”) data link connector (“DLC”) port (which might correspond to OBD2 DLC port 115 and 405 of FIGS. 1-4, or the like), wireless communications between at least one vehicle computing system of the one or more computing systems of the vehicle and at least one device external to the vehicle. In some cases, the one or more computing systems (which might correspond to vehicle computing systems 125, 305a-305i, and 415a-415i of FIGS. 1, 3, and 4, or the like) of the vehicle might include, without limitation, at least one of an electronic control unit (“ECU”), an electronic control module (“ECM”), an electronic throttle control (“ETC”) system, an electronic stability control (“ESC”) system, a variable-assist power steering system, an automatic steering system, an anti-lock braking system (“ABS”), or a vehicular computing node, and/or the like); 
based on a determination that the first sensor data can be trusted, validate the first sensor data from the one or more sensors ( Funk [0036]; According to some 
based on a determination that the first sensor data is valid, analyze the first sensor data to determine one or more first actions to take in response to receiving the first sensor data from the one or more user devices ([0055]; Funk FIG 5A 520 and associated text;  ); and 
implement the one or more first actions based at least in part on the  analysis of the first sensor data (Funk FIG 5A 540 and associated text;). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Penilla’s system with teaching of Funk in order to determine whether vehicle operation has been compromised(Funk Abstract)

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 20180040172 A1) in view of Brinskelle (US 10255445 B1).

With regards to claim 17 Funk des not but Brinskelle teaches, wherein the one or more first actions comprise: determining, with the computing system, a time sensitivity associated with the data; based on a determination that the first sensor data is time sensitive, determining, with the computing system, a first amount of time to store the first sensor data; and based on a determination that the first sensor data is not time sensitive, determining, with the computing system, a second amount of time to store the first sensor data (Col 5 line 15-30; In one embodiment knowledge of the sensitive data may partially or completely not reside with the user (e.g., may be removed from a user computer). As a result, sensitive data may be retrieved from a data repository and used to transform the request. The sensitive data may be stored ahead of time so that they may be available for subsequent requests. The user may specify or identify which sensitive data to release at the time of the request, or the sensitive data may be automatically determined based on the destination server. For example, the user may select the sensitive data from a provided list. Another example may be that identification of the destination server is used to lookup which sensitive data are allowed to be released to the destination server.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Funk’s method with teaching of Brinskelle in order to store sensitive data quickly (Brinskelle col 5 line 15-30)

Allowable Subject Matter
Claims 8, 13-16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498